DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Claims 1-17 are pending. Claims 5, 6, 8, 14 and 17 are withdrawn as being drawn to a nonelected species. Therefore, Claims 1-4, 7, 9-13 and 15-16 are presented for examination. 

Election/Restriction
This application contains claims directed to the following patentably distinct species compounds of formula I and different diseases that cause cytokine release syndrome. The species are independent or distinct because of the divergence in structure and chemistry between compound species of formula I and the materially different pathophysiological and etiological factors between the different cytokine release syndromes and their causes. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
A different field of search: it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, etc.)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Sunhee Lee on 9/20/2022 a provisional election was made without traverse to prosecute the invention of the compound in Claim 12 and pneumonia as the inflammatory disease that caused cytokine release syndrome, claims 1-4, 7, 9-13 and 15-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5, 6, 8, 14 and 17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
This application claims priority to and benefits based on U.S. Provisional Patent application No. 63/060,779 filed August 4, 2020.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 10/26/2021 and 12/02/2021 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Objections
Claims 3-4 and 7 are objected to because of the following informalities:  
For Claims 3 and 4: the term “or” should be added between the last 2 compound structures in each claim in order to claim the list of compounds in the alternative.  
For Claim 7: the term “cytokine release syndrome an inflammatory disorder” should be corrected to “cytokine release syndrome is an inflammatory disorder”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent Claims 10-11 are drawn to intended results wherein there is a reduction in pro-inflammatory cytokine (IFNb, IL1b, TNFα, IL6) level in the serum of the subject. This is indefinite because it is not clear how these intended results further limit the claimed invention requiring the step of administering a compound of formula I to a subject to treat cytokine release syndrome. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-2, 7, 9-13 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description requirement is distinct from the enablement requirement; this was first pointed out by the court in In re Ruschig, 379 F.2d 990, 154 USPQ 118 (CCPA 1967), and clarified in Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 USPQ2d 1111 (Fed. Cir. 1991). The issue of whether the claimed subject matter is adequately supported/described by the specification is a question of fact. Id. at 1563, 19 USPQ2d at 1116.
When considering whether the claimed subject matter complies with the written description requirement, Applicants' disclosure should be read in light of the knowledge possessed by those skilled in the art.
"[T]he disclosure in question must be read in light of the knowledge possessed by those skilled in the art, and that knowledge can be established by affidavits of fact composed by an expert, and by referencing to patents and publications available to the public..."
In re Lange, 644 F.2d 856, 863, 209 USPQ 288, 294 (CCPA 1981). See also, In re Alton, 76 F.3d 1168, 37 USPQ2d 1578 (Fed. Cir. 1996).
Applicants enjoy the presumption that their patent application is valid and all statements contained therein are accurate; it is the PTO's burden to demonstrate why any of Applicants claims should be rejected or why any of Applicant's statements should be doubted.
"it is incumbent upon the Patent Office, whenever a rejection.., is made, to explain why it doubts the truth or accuracy of any statement in a supporting disclosure and to back up assertions of its own with acceptable evidence or reasoning which is inconsistent with the contested statement. Otherwise, there would be no need for the applicant to go to the trouble and expense of supporting his presumptively accurate disclosure."
In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). The court has made it clear that such challenges apply to written description rejections:
"we are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."
In re Wertheim, 191 USPQ 90, 97 (CCPA 1976).
If successful in presenting such evidence and argument, the burden then shifts to the Applicant to provide evidence that would convince one to the contrary that the disclosure as a whole provides written description support for the claimed subject matter.

Claimed Invention
Applicant's claimed invention is directed to treating cytokine release syndrome using compounds of the structure:
    PNG
    media_image1.png
    172
    193
    media_image1.png
    Greyscale
 Formula I as defined further by the claims.
One of ordinary skill in the art would not recognize that Applicants had possession of the broad generic invention at the time the invention was made. The invention requires varying substituent modifications that read on millions of different compounds. Applicant alleges that any compound encompassed by these structures is useful for inhibiting estrogen-related receptors gamma (ERRɣ), treat any cytokine release syndrome (CRS) that’s caused by an infection including bacterial  or viral or caused by inflammation including sepsis or pneumonia. The specification recognizes that binding is an important factor in the structure and thus activity of the compounds (Specification p. 4:14). However, effective binding of drug molecules to receptors involves multiple complex factors. One of the factors involves the functional groups of receptor pockets interacting with specific regions of the drug/ligand in a "lock and keys" fashion (Dick RM (2011). "Chapter 2. Pharmacodynamics: The Study of Drug Action". In Ouellette R, Joyce JA. Pharmacology for Nurse Anesthesiology. Jones & Bartlett Learning:pp. 17-26 - particularly p. 17, fight column, second paragraph; Figure 2-1 at p. 18; p. 18, right column second paragraph). For example, a positively charged group at a specific location within the binding pocket may interact with a negatively charged region on a ligand, thus increasing the binding force between the two compounds and increasing the affinity. Another important factor is the effect the drug has when it interacts with a receptor or the intrinsic activity (Dick, p. 18, right column, 3rd paragraph). It is known that "seemingly minor modifications of the molecule may result in a profound change in pharmacological response (increase, diminish, completely destroy, or alter the nature of the response). In pursuing analog design and synthesis, it must be recognized that the newly created analogs are different chemical entities from the lead compound. It is not possible to retain all and exactly the same solubility and solvent partition characteristics, chemical reactivity and stability, acid or base strength, and/or in vivo metabolism properties of the lead compound. Thus, although the new analog may demonstrate pharmacological similarity to the lead compound, it is not likely to be identical to, nor will its similarities and differences always be predictable." J. G. Cannon Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784.
The written description does not provide support for the various species of the claimed invention and one of ordinary skill in the art would not accept that Applicant was in possession of the claimed invention at the time the application was filed.  Applicant has claimed the compounds built around the key molecule of 
    PNG
    media_image1.png
    172
    193
    media_image1.png
    Greyscale
.
Applicant has further defined the substituent modifications that give rise to varying species within the generally claimed genus. Applicant has only demonstrated possession of the compounds defined in the instant specification from page 10, line 5 to page 17, line 4.
Applicant claims functionalities that are not functional equivalents without the synthetic support to lead a skilled artisan that one would readily be in possession of those species based on the support of the instant disclosure. For example, Applicant claims that the L group can be any structure encompassed by (C6-C20)arylene, (C3-C20)heteroarylene, or (C3-C20)fused heterocycle; however, the embodiments exemplified for L all require either phenyl, indole, or benzofuran. This very limited number of described moieties is not representative of the multitude of moieties encompassed by the claims, that is, where L is (C6-C20)arylene, (C3-C20)heteroarylene, or (C3-C20)fused heterocycle. The problem with the lack of written description is exacerbated by the limited nonrepresentative numbers described for the following variables: R1, Ar, and R2.
While the specification demonstrates possession of a plurality of species as defined at page 10, line 5 to page 17, line 4 of the specification, Applicant claims a broad plurality of species that one skilled in the art would not accept is in Applicant’s possession. Accordingly, Claims 1-2, 7, 9-13 and 15-16 do not have written description support.

Scope of Enablement
Claims 1-4, 7, 9-13 and 15-16  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ameliorating lipopolysaccharide (LPS)-induced cytokine release syndrome by administering Compound 18a (i.e., DMRC200344 – compound of instant Claim 12), does not reasonably provide enablement for 1) treating LPS-induced cytokine release syndrome with any other compound of formula I other than Compound 18a or 2) treating any cytokine release syndrome that is not induced by LPS with any compound of formula I including Compound 18a. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The test of enablement requires a determination of whether the disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).   Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
 
1.    The nature of the invention, breadth of claim, state and predictability of the art:
The nature of the invention is the use of compounds encompassed by formula I 
    PNG
    media_image1.png
    172
    193
    media_image1.png
    Greyscale
 (as further defined in the claims) for treating any cytokine release syndrome (CRS). The compounds were recognized in the prior art as estrogen-related receptor gamma (ERRg) inhibitors. Here, the instant specification advances the proposal that the compounds effectively treat cytokine release syndrome. However, the claims read on an invention that is much broader than what the written description provides enabling support for. The claims are so broad as to encompass the therapeutic use of millions of very distinct compounds for treating cytokine release syndrome no matter the cause of the syndrome. However, neither the prior art nor the instant specification establishes predictability that a drug that inhibits ERRg would also inhibit cytokine release syndrome. Cytokine release syndrome (CRS) is a systemic inflammatory response that can be triggered by a variety of factors such as infections and certain drugs. The term “cytokine release syndrome” was first coined in the early ‘90s, when the anti-T-cell antibody muromonab-CD3 (OKT3) was introduced into the clinic as an immunosuppressive treatment for solid organ transplantation. See Shimabukuro-Vornhagen et al. (“Cytokine release syndrome.” J Immunother Cancer. 2018 Jun 15;6(1):56. doi:10.1186/s40425-018-0343-9. PMID: 29907163; PMCID: PMC6003181.) CRS can be a result of multiple types of sources but there is no evidence in the prior art or in the instant specification that ERRg is involved in CRS pathology. For example, CRS has been described after infusion of several antibody-based therapies such as anti-thymocyte globulin (ATG), the CD28 superagonist TGN1412, rituximab, obinutuzumab, alemtuzumab, brentuximab, dacetuzumab, and nivolumab. Additionally, CRS was reported in the setting of haploidentical donor stem cell transplantation, and graft-versus-host disease. Cytokine storm due to massive T cell stimulation is also a proposed pathomechanism of severe viral infections such as influenza. T cell-engaging immunotherapies include bispecific antibody constructs and chimeric antigen receptor (CAR) T cell therapies. See p. 1, right column. Given that several differential diagnoses have a clinical presentation that is very similar to CRS, making a definitive diagnosis of CRS is very challenging. Since some of the therapies given for conditions other than CRS can actually mitigate the effectiveness of immunotherapy, the development of reliable diagnostic test that help to make the diagnosis of CRS are a high priority for future research. See p. 7, left column. The pathophysiology of CRS is only incompletely understood. CRS is usually due to on-target effects induced by binding of the bispecific antibody or CAR T cell receptor to its antigen and subsequent activation of bystander immune cells and non-immune cells, such as endothelial cells. See p. 7, left column. CRS can be induced by direct target cell lysis with consecutive release of cytokines like interferon gamma (IFN-γ) or tumor necrosis factor alpha (TNF-α) or by activation of T cells due to therapeutic stimuli with subsequent cytokine release. These cytokines trigger a chain reaction due to the activation of innate immune cells like macrophages and endothelial cells with further cytokine release. See Fig. 2; see also Fig. 3. 
The management of the toxicities of cancer immunotherapy is challenging clinical problem. Since T cell-engaging therapies are a relatively recent development there are still many unanswered questions regarding the optimal clinical management of CRS. See p. 9, right column. The recommendations for the management of CRS are thus still evolving constantly. Current treatment algorithms for CRS are based on expert opinion and represent the experience of the pioneers in the field of T cell-engaging immunotherapies. The most widely used grading scheme for the severity of CRS was developed by the National Cancer Institute (NCI). See Fig. 3.
Even though there are many commonalities regarding the clinical presentation and pathophysiology of CRS in patients receiving bispecific T-cell engaging (BiTE) or CAR T cells, there are also important differences. The most important difference between BiTE and CAR T cells is that BiTE can be given repeatedly while CAR T cells are usually manufactured in limited amounts and thus are only administered once. The current approaches to prevention and treatment of CRS in patients receiving these two types of T cell engaging therapies therefore differ substantially. 
Thus, CRS can be caused by multiple distinct factors including multiple different compounds, antibodies and cell therapies. The pathophysiology of CRS is not well understood but it is known that different causes of CRS can have very different therapies and one has to be careful with differential diagnosis because therapy that is effective for similar clinical presentation can actually mitigate treatment of CRS.
 
2.    The amount of direction or guidance provided and the presence or absence of working examples:
The specification fails to provide adequate guidance to treat CRS, generally, using any of the compounds of formula I. However, the specification does provide working example of a single compound, Compound 18a, at p. 36 that demonstrates it can be used to inhibit endotoxemia (LPS in the blood stream). No other compound was shown to be effective for inhibiting endotoxemia besides Compound 18a. The specification does not provide any working examples showing effectiveness in treatment of CRS.  
 
3.    The relative skill in the art and quantity of experimentation necessary: 
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used to ameliorate CRS despite its cause. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success. Although, one of ordinary skill in the art is one with access to reagents, tools and equipment used for diagnosing disease, performing tests and/or administering treatment to individuals. The skilled artisan also has many years of training and experience in either the clinical or laboratory environment or both. Therefore, it is clear that the level of skill of one in the art is high. However, this high level of skill is overcome in view of the limited teachings provided by the specification and the unpredictable state of the art, it would require the skilled artisan undue experimentation to make and use the invention commensurate to the scope of the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9-13 and 15-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hwang et al. (US 2019/0167820 A1).

Claimed invention
The claims are drawn to preventing or treating cytokine release syndrome (CRS) in a subject by administering a compound of formula I such as Compound 18a.
Claim interpretation
The claims are drawn to embodiments wherein CRS is prevented from occurring in a subject wherein the subject is not even afflicted with a CRS at all. Thus, if the compound of formula I is administered for any reason, then the claimed method of preventing CRS is anticipated. Furthermore, because the term “treating” is defined as encompassing preventing, then methods of treating CRS is also anticipated by a reference that merely teaches the administration of a compound of formula I for any reason.

Prior art
Hwang exemplifies in vivo administration of compound 18a. See 0295. Therefore, Hwang anticipates the claimed invention.

Claims 2-4, 12, 13, 16 are drawn to narrowing embodiments of compounds of formula I. Compound 18a meets each of these compounds.

Claims 7 and 9 are drawn to different types of CRSs and different causes thereof. Because the claims are drawn to preventing these CRSs, the in vivo administration of compound 18a by Hwang would prevent CRS as claimed.

Claims 10-11 are drawn to intended results that occur after the compound is administered to the subject. However, these intended results would do not give further meaning and purpose to the manipulative steps of administering the therapeutic agent for the treatment of the patient. Therefore, the intended results are not given patentable weight because they simply express the intended result of the process steps positively recited. See MPEP § 2111.04.

Independent Claim 15 is drawn to obtaining a biological response in a subject by administering a compound of formula I, particularly, diminishing supraphysiological levels of one or more  selected from INFbeta, IL1b, TNFα and IL6. The mere in vivo administration of Compound 18a would inherently diminish supraphysiological levels of one or more selected from INFbeta, IL1b, TNFα and IL6 because this feature is an inherent property of compounds of formula I.

CORRESPONDENCE
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/            Examiner, Art Unit 1629           

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629